 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDinclusion in a unit with nonprofessional employees.We shall there-fore direct separate elections in the following voting groups in the unit :(a)All employees except pharmacists.(b)All pharmacists.The employees in voting group (a) will be polledlo determine whetheror not they wish the Petitioner to represent them.The employees invoting group (b) will be asked two questions on their ballot: (1) Doyou desire to be included, together with the nonprofessional employeesin voting group (a), in a unit of all employees employed in-the Em-ployer's division 1 and 2 stores located in the greater Kansas Citymetropolitan area for the purposes of collective bargaining? (2) Doyou desire to be represented for the purposes of collectivebargainingby the Petitioner? If a majority of the professional employees in vot-ing group (b) vote "Yes" to the first question, they will be includedin such unit, which in that event we find to be appropriate. Their-votes on the second question will then be counted together with thevotes of the nonprofessional voting group (a) to decide the questionof representation for the whole unit. If on the other hand a majorityof the professional employees in voting group (b) vote against in-clusion, we find voting groups (a) and (b) each constitute a separateappropriate unit.The votes of each voting group will then be sepa-rately counted to decide whether or not that group desires to be repre-sented by the Petitioner.5. In the earlier case we found the record insufficient to enable us todetermine the voting eligibility of relief employees.The parties nowstipulate, and we find, that relief employees should be eligible to voteif they have worked on 4 or more days during the month preceding thenotice of elections.In all other respects we adhere to the eligibilitystandards of the earlier case.[Text of Direction of Elections omitted from publication.]Interboro Chevrolet Co.,Inc. andJohn J.Robinson,Jr., PetitionerandLocal 596, Garage, Parking and Service Station Employees'Union, International Brotherhood of Teamsters, Chauffeurs,Warehousemen&Helpersof America, AFL and Local 724,District 1, International Association ofMachinists,AFL.Case No. 4-RD-140. July 1f2,1955SUPPLEMENTAL DECISION AND CERTIFICATION OERESULTS OF ELECTIONPursuant to a Decision and Direction of Election dated February 25,1955,1 an election by secret ballot was conducted on March 14, 1955,111 NLRB 783.113 NLRB No. 16. INTERBORO CHEVROLET CO., INC.119under the direction of the Regional Director for the Fourth Region,among the employees of the Employer in the unit found appropriateby the Board. Thereafter, a tally of ballots was furnished the parties,showing that, of approximately 16 eligible voters, 14 voted against, and1 voted for, the Unions.On March 18, 1955, the Unions filed timely objections to the election.After an investigation, the Regional Director issued a report andrecommendations on objections, in which he recommended that the ob-jections be overruled.The Unions filed exceptions to the RegionalDirector's report.In their exceptions, as in their objections, the Unions allege in sub-stance that the election was improperly arranged and conducted forthe reason that (a) no preelection conference was held, and (b) theywere denied the right to check the eligibility list and to name an ob-server.(a)The Regional Director recommended that the objection in thisconnection be overruled, stating that the Board's Rules and Regula-tions do not require the holding of preelection conferences and thatnone of the parties indicated the need or desire for such a conference.We agree with the Regional Director that the objection does not raiseany substantial or material issue with respect to the election.Thematter of holding preelection conferences is left to the Regional Di-rector's discretion, which the Unions have not shown was abused totheir prejudice in the instant matter.This objection is therefore over-ruled.(b) In this connection the Regional Director found that the Unionswere directly apprised of the opportunity to check the eligibility listand to name an observer for the election. The Unions, in their excep-tions, dispute this finding.Even assuming, however, that the allega-tions made by the Unions are true, we find the objections to be withoutmerit.By their own admission, the Unions were notified prior toMarch 4 that the election would be held on March 14. The notice ofelection in this case, a copy of which was served on the Unions' at-torney,2 specified the time and place, as well as the date, of the electionand designated the eligibility payroll date in accordance with the direc-tion contained in the Board's previous decision herein.The Unions donot appear to have requested an opportunity either to check the per-tinent payroll prior to the election or to have an observer present at theelection, nor was any such opportunity denied to them. There is nocontention that any ineligible employee was included on the eligibilitylist or voted nor that the Board agent conducting the election im-properly carried out his functions.Under all the circumstances, we0It appears that the Regional Director's finding to this effect is not being contested bythe Unions in their exceptions.379288-56-vol. 113-9 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDare of the opinion that the Unions' objections relating to their allegedlack of opportunity to check the eligibility list 9 or have an observer atthe election 4 should be overruled as lacking in merit.As we have overruled the Unions' objections, and as the Unionsfailed to receive a majority of the valid ballots cast, we shall certifythe results of the election.[The Board certified that a majority of the valid ballots was not castfor Local 596, Garage, Parking and Service Station Employees' Union,International Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, AFL, and Local 724, District 1, InternationalAssociation of Machinists, AFL, and that the said organizations areriot the exclusive representative of the Employer's employees in theappropriate unit.]MEMBER MURDOCK took no part in the consideration of the aboveSupplemental Decision and Certification of Results of Election.3 CfGerber Products Company,95 NLRB 13004The presence of observers at an cloction other than Boaid agents, is not required bythe ActSim plot Fertilizer Company,107 NLRB 1211, 1221.Youngstown Tent and Awning Company,and/or YoungstownTent and Awning Company,a Divisionof WagnerAwning andManufacturing CompanyandUnited Steelworkers of America,CIO.Case No. 8-CA-1071. July l3,1955DECISION AND ORDEROn May 6, 1955, Trial Examiner Alba B. Martin issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.'IWe amend the Trial Examiner's conclusion of law number 3 to l ead as follows , UnitedSteelw oikem s of America, CIO, was on December 2, 1954, and has been at all tines niate-rial thereafter, the exclusive baigaining representative of the employees in the aforesaidappropuate unit in accordance with the provisions of Section 9 (a) of the Act113 NLRB No. 20.